Judgment unanimously affirmed. Memorandum: Defendant was convicted, after a joint trial with three codefendants, of charges stemming from an escape from the Livingston County Jail. We reject defendant’s argument that the court abused its discretion in denying his motion for a severance; we find that the joint trial did not result in unfair prejudice to him nor did it substantially impair his defense (see, People v Cruz, 66 NY2d 61, 73-74, revd on other grounds 481 US 186). Further, defendant was not denied a speedy trial nor was his sentence harsh or excessive. The remaining issues raised by defendant have been determined to be without merit on the appeals of his codefendants *1174(People v Lowery, 155 AD2d 957; People v Sullivan, 148 AD2d 995, lv denied 74 NY2d 852; People v Kanaval, 148 AD2d 996, lv denied 74 NY2d 848). (Appeal from judgment of Livingston County Court, Cicoria, J.—assault, first degree.) Present—Den-man, J. P., Pine, Balio, Lawton and Lowery, JJ.